The majority has reached the right result. However, this case does not present the issue of the retroactive application of R.C. Chapter 926. Rather, it presents the issue of whether these appellants are entitled to make a claim against the Agricultural Commodity Depositors Fund pursuant to R.C. 926.18.
The agricultural commodities for which these depositors seek to be reimbursed were delivered before the legislation was enacted which created the fund. Further, there was no fee paid for the particular commodities lost.
R.C. 926.01(D) defines a "depositor." If there were no other qualifications, that definition alone would qualify these appellants. It is significant, however, that R.C. 926.18 limits eligibility of depositors to those depositors who have paid the required fee on the agricultural commodity which is the subject of the loss. The legislature clearly intended to provide protection only to those depositors who paid the required fee. It would be unjust to allow a depositor who did not contribute to the fund to receive the benefit of it.
While it is disheartening that a loss has occurred, it would not be just to have those who did pay into the fund reimburse those who did not. As to the commodities which were lost here, the appellants are not eligible under R.C. 926.18 and therefore they are not entitled to benefit from the fund. *Page 58